October 20, 2015

                                    Cause No. 03-14-00512-CR               /RECEIVED^
                                     CRAE ROBERT PEASE                         OCT 2 0 2015
                                            Appellant                        TWRD COURT OfAPPEALS,
                                                                            S, JEFFREY D.KYLE /

                                                 V.



                                    THE STATE OF TEXAS
                                             Appellee

       APPELLANT'S FOURTH MOTION TO EXTEND TIME TO FILE APPELLANT'S
                                              BRIEF


     TO THE HONORABLE COURT OF APPEALS:


     Crae Robert Pease, Appellant, moves this Court to grant an extension of time to

     file Appellant's Brief, and respectfully states:

            1.   Appellant's Brief had been extended by this court to a due date of

     October 16, 2015. However, in organizing his Appellate brief, he discovered that

     the record wasn't complete, and Appellant filed a Motion to Supplement the

     Record on September 8,2015.

            2.        The Supplement, the Travis County clerk's minutes, plays a crucial

     part in the writing of his brief, and he would be deprived of a possible avenue of

     relief if he cannot have access to the record and/or the record is not in evidence in

     the case file.


            3.        On September 23, 2015, this court noticed the clerk to supplement the

     record no later than October 7, 2015, or inform the court that no such record exists.
The court informed the clerk that if the court did not either receive the record or

notice that the record was not kept, that an order would issue from the court.

       4.    As of this date, the Travis County clerk has not supplemented the

Record or stated the record does not exist, therefore, Appellant seeks an extension

of time of fourteen days to file Appellant's Brief from the date he receives the

Clerk's minutes. Since he cannot predict when that date will fall, he cannot apply

a finite date on the extension.

       5.    This extension of time is necessary because Appellant believes that

the Clerk's minutes will cause the court to rule in his favor.

       6.    This is the fourth extension of time Appellant has sought for the filing

his brief.

       For these reasons, Crae Robert Pease requests that this court render an order

extending the time for filing Appellant's Brief to fourteen days after this court

receives the Clerk's minutes which were requested on September 8,2015.           And,

in addition, Appellant requests that this court issue an order to the clerk

commanding her to supplement the record.




                                               Crae Robert Pease
                                               6715 Skynook Drive
                                               Austin, Texas 78745
                                               (512)538-6099
                      CERTIFICATE OF CONFERENCE

      On October 20, 2015, an attempt was made to confer with William Swaim,

attorney for Appellee, in order to confer as to the extension but was unable to reach

Mr. Swaim.



                                                    !!Fae~RobeFt-Eease




                         CERTIFICATE OF SERVICE

      On October 20, 2015, a copy of the attached motion for extension of time

was sent by email to William Swaim at:

      b.swaim@co.travis.tx.us